                      UNITED STATES DISTRICT COURT

                               DISTRICT OF MAINE


 UNITED STATES OF AMERICA,               )
                                         )
                                         )
 V.                                      )      CRIM. NO. 2:18-CR-26-DBH-02
                                         )
 INYEMAR MANUEL SUAZO,                   )
                                         )
                         DEFENDANT       )


              ORDER ON GOVERNMENT’S MOTION IN LIMINE


      Both parties have advanced correct legal propositions on when references

to sentencing penalties are pertinent or excludable.         I cannot make a

determination, however, until the facts and context are in play. Accordingly, I

GRANT the government’s motion to exclude penalty references in opening

statements, but DENY it as to all other contexts   WITHOUT PREJUDICE   to its being

raised again during trial as the facts and context become apparent. Counsel

shall approach the bench for permission, however, before referring to penalties

in the presence of the jury.

      SO ORDERED.

      DATED THIS 19TH DAY OF SEPTEMBER, 2019

                                             /S/D. BROCK HORNBY
                                             D. BROCK HORNBY
                                             UNITED STATES DISTRICT JUDGE
